The opinion of the court was delivered by
The transcript in this case was filed in this court on the 23d day of November, 1894, and on January 3, 1895, counsel for defendant in error filed a motion to dismiss specifying grounds, first, because counsel for appellant, or plaintiff in error, has not numbered the pages of the petition in error, and the record before filing the same; second, because counsel for appellant, or plaintiff in error, has not filed ten printed briefs in said cause; third, because counsel for appellant, or plaintiff in error, has not furnished a copy of their brief to counsel for defendants in error; fourth, because there is no proof of service of brief in said cause; fifth, because the transcript or record in said cause is wholly insufficient to present to the court any question of fact or law for review; sixth, *Page 526 
because the papers on file in said cause are wholly insufficient to present any question of fact or law to the court for consideration or review.
The rules of the supreme court affecting the state of the record and briefs in this case are:
"1. Rule III. Counsel for appellant, or plaintiff in error, shall number the pages of the petition in error and the record, before filing the same.
"2. Rule IV. Counsel shall file ten printed briefs in each case; six copies for the court and four for the reporter and librarian. The briefs must refer specifically to the page of the record which counsel desire to have examined.
"3. Rule VI. In each civil cause, counsel for plaintiff in error shall furnish a copy of his brief to counsel for defendant in error at least thirty days before the first day of court, and the counsel for defendant in error shall furnish a copy of his brief to counsel for plaintiff in error at least ten days before the first day of said term. Proof of service of the briefs must be filed with the clerk of the court seven days prior to the first day of said term. In case of a failure to comply with the requirements of this rule, the court may continue or dismiss the cause, or affirm or reverse the judgment."
In this case the plaintiff in error was allowed five days within which to file briefs, and ordered to page the record, by special order of court, after failure to comply with the rules of the court as above set forth, and having still failed to do so, the petition in error will be dismissed at the cost of the plaintiff in error, and the cause remanded to the court below for the enforcement of the judgment therein rendered.
The motion to dismiss is sustained upon the first, second, third and fourth grounds as set out in said motion.
All the Justices concurring. *Page 527